                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SHIKEB SADDOZAI,
                                  11                                                      Case No. 18-05558 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL WITH
Northern District of California




                                                 v.                                       LEAVE TO AMEND; DENYING
 United States District Court




                                  13                                                      MOTION FOR APPOINTMENT OF
                                                                                          COUNSEL
                                  14     RON DAVIS, et al.,
                                  15                  Defendants.
                                  16                                                      (Docket No. 4)
                                  17

                                  18          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983. Plaintiff’s motion for leave to proceed in forma pauperis will be addressed
                                  20   in a separate order.
                                  21                                           DISCUSSION
                                  22   A.     Standard of Review
                                  23          A federal court must conduct a preliminary screening in any case in which a
                                  24   prisoner seeks redress from a governmental entity or officer or employee of a
                                  25   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  26   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  27   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                  28   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   1   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   2          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   3   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   4   violated, and (2) that the alleged violation was committed by a person acting under the
                                   5   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   6   B.     Plaintiff’s Claims
                                   7          Plaintiff alleges several claims against different individuals at SQSP based on
                                   8   separate incidents that occurred on different dates during July, August and September
                                   9   2018. (Compl. at 3-11.) For example, he claims that on or about August 2, 2018,
                                  10   Defendant Officer Malikian threatened him in retaliation for filing inmate appeals. (Id. at
                                  11   5.) Plaintiff also claims that his request for various religious accommodations on July 31,
                                  12   2018, has gone unanswered, and that he has been experiencing ongoing restrictions in
Northern District of California
 United States District Court




                                  13   practicing his Muslim faith. (Id. at 6.) Plaintiff also claims that on August 14, 2018, he
                                  14   was attacked by inmates, and thereafter received inadequate medical treatment for his
                                  15   various injuries and experienced other constitutional deprivations stemming from that
                                  16   incident the failure to treat. (Id. at 7-8.) Plaintiff also claims denial of access to the prison
                                  17   law library on August 28, 2018, (id. at 9), and interference with his legal mail on August
                                  18   30, 2018, (id. at 11).
                                  19          “A party asserting a claim, counterclaim, crossclaim, or third-party claim may join,
                                  20   as independent or alternative claims, as many claims as it has against an opposing party.”
                                  21   Fed. R. Civ. P. 18(a). Accordingly, “multiple claims against a single party are fine, but
                                  22   Claim A against Defendant 1 should not be joined with unrelated Claim B against
                                  23   Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “Unrelated claims
                                  24   against different defendants belong in different suits,” not only to prevent the sort of
                                  25   “morass” that a multi-claim, multi-defendant suit can produce, “but also to ensure that
                                  26   prisoners pay the required filing fees – for the Prison Litigation Reform Act limits to 3 the
                                  27   number of frivolous suits or appeals that any prisoner may file without prepayment of
                                  28                                                   2
                                   1   required fees.” Id. (citing 28 U.S.C. § 1915(g)).
                                   2          Here, it is clear the various claims raised against different defendants at SQSP are
                                   3   not all related to each other and do not all arise out of the same transaction, occurrence, or
                                   4   series of transactions or occurrences. Fed. R. Civ. P. 20(a)(2). “A buckshot complaint that
                                   5   would be rejected if filed by a free person – say, a suit complaining that A defrauded
                                   6   plaintiff, B defamed him, C punched him, D failed to pay a debt, and E infringed his
                                   7   copyright, all in different transactions – should be rejected if filed by a prisoner.” George
                                   8   v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (noting that, in prisoner complaint seeking to
                                   9   join 24 defendants and approximately 50 distinct claims, prisoner made no effort to show
                                  10   that 24 defendants he named had participated in the same transaction or series of
                                  11   transactions or that a question of fact is common to all defendants). Accordingly, the
                                  12   Court finds that the claims against the named SQSP Defendants are improperly joined in
Northern District of California
 United States District Court




                                  13   this single action. In the interest of justice, Plaintiff shall be granted leave to file an
                                  14   amended complaint containing only related claims against the appropriate Defendants.
                                  15   C.     Motion for Appointment of Counsel
                                  16          Plaintiff has filed a motion for appointment of counsel based on indigency, the
                                  17   complexity of the issues, limited access to library and knowledge of the law, and that he
                                  18   would be better served by the assistance of counsel should this matter go to trial. (Docket
                                  19   No. 4.) However, there is no constitutional right to counsel in a civil case unless an
                                  20   indigent litigant may lose his physical liberty if he loses the litigation. See Lassiter v.
                                  21   Dep’t of Social Services, 452 U.S. 18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525
                                  22   (9th Cir. 1997) (no constitutional right to counsel in § 1983 action), withdrawn in part on
                                  23   other grounds on reh’g en banc, 154 F.3d 952 (9th Cir. 1998) (en banc). The decision to
                                  24   request counsel to represent an indigent litigant under § 1915 is within “the sound
                                  25   discretion of the trial court and is granted only in exceptional circumstances.” Franklin v.
                                  26   Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). Plaintiff’s asserted grounds do not establish
                                  27   exceptional circumstances. Accordingly, the motion is DENIED for lack of exceptional
                                  28                                                    3
                                   1   circumstances. See Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th
                                   2   Cir. 2004); Rand, 113 F.3d at 1525 (9th Cir. 1997); Terrell v. Brewer, 935 F.2d 1015, 1017
                                   3   (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). This denial
                                   4   is without prejudice to the Court’s sua sponte appointment of counsel at a future date
                                   5   should the circumstances of this case warrant such appointment.
                                   6

                                   7                                          CONCLUSION
                                   8          For the foregoing reasons, the Court orders as follows:
                                   9          The complaint is DISMISSED with leave to amend. Within twenty-eight
                                  10   (28) days of the date this order is filed, Plaintiff shall file an amended complaint that
                                  11   complies with Rules 18(a) and 20(a) of the Federal Rules of Civil Procedure. The
                                  12   amended complaint must include the caption and civil case number used in this order, Case
Northern District of California
 United States District Court




                                  13   No. C 18-05558 BLF (PR), and the words “AMENDED COMPLAINT” on the first page.
                                  14   If using the court form complaint, Plaintiff must answer all the questions on the form in
                                  15   order for the action to proceed.
                                  16          The amended complaint supersedes the original, the latter being treated thereafter as
                                  17   non-existent. Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                  18   Consequently, claims not included in an amended complaint are no longer claims and
                                  19   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                  20   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  21          Failure to respond in accordance with this order in the time provided will
                                  22   result in the dismissal of this action without prejudice and without further notice to
                                  23   Plaintiff.
                                  24          The Clerk shall include two copies of the court’s complaint with a copy of this
                                  25   order to Plaintiff.
                                  26   ///
                                  27   ///
                                  28                                                  4
                                   1             This order terminates Docket No. 4.
                                   2             IT IS SO ORDERED.
                                   3           January 16, 2019
                                       Dated: _____________________                            ________________________
                                                                                               BETH LABSON FREEMAN
                                   4
                                                                                               United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of DWLTA; Denying Mot. for Appt. of Counsel
                                       PRO-SE\BLF\CR.18\05558Saddozai_dwlta.atty

                                  26

                                  27

                                  28                                                       5
